Citation Nr: 1602366	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-45 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot condition, claimed as secondary to the service-connected right ankle disability.

2.  Entitlement to service connection for a low back condition, claimed as secondary to the service-connected right ankle disability.

3.  Entitlement to service connection for a heart condition, claimed as rapid heartbeat/sweating.  


ATTORNEY FOR THE BOARD

N.K., Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1986 to June 1991 and from March 2003 to May 2003.  He also had a period of active duty for training (ACDUTRA) from October 1995 to February 1996, and additional service in the Texas Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board remanded the claims for service connection for a low back and heart disability in November 2014 for further development.  The Board notes that the requested development has been completed successfully.

A claim for service connection for hypertension was raised in August 2014, a claim for service connection for a sleep disorder was raised in July 2014 and a claim for service connection for a fractured front tooth was raised in May 2014.   These claims were referred back to the Agency of Original Jurisdiction (AOJ) for adjudication in the Board's November 2014 decision.  However, it does not appear that these issues been adjudicated.  As such, they are referred back to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's diagnosed low back disability was not incurred during active service and is not etiologically related to either his military service or his service connected right ankle disability.  

2.  The Veteran's diagnosed heart disability was not incurred during active service and is not etiologically related to his military service.  

3.  The Veteran has not experienced a chronic left foot disability during the course of his appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  Criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in January 2006.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have all been obtained.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Service Connection for a Low Back Disability as Secondary to a Right Ankle Disability

In a January 2006 claim the Veteran asserted that he was entitled to service connection for his low back disability as due to his service, specifically due to his service-connected right ankle disability.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The term "active military, naval or air service" is further defined as (1) active duty or a period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  As such, while the Veteran honorably served for a number of years, the majority of that service consisted of inactive duty for training in the reserves and not active duty or active duty for training.  As such, while the Veteran may have experienced pain at times, service connection is more restricted with regard to disabilities arising during reserve service.

The Board notes that the Veteran was diagnosed with a mild low back strain in December 2006 and degenerative arthritis of the lumbar spine in November 2015.  

In addition to the above described criteria for service connection, certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See Shedden, supra; 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Board notes that the Veteran's diagnosis of arthritis was not made until 2015, years after his discharge from service.  Therefore, the presumption does not apply.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, three years passed between the Veteran's discharge from service and his initial complaints of back problems and he did not voice complaints of back problems during active service.  For example, in November 2002, the Veteran's spine was found to be normal on physical examination, the Veteran also specifically denied any back problems at that time on a medical history survey, despite reporting several physical problems.  Therefore, the Veteran is not entitled to service connection for his back through continuity of symptomatology.

With respect to the second element of Shedden, the in-service disease or injury, to the extent that the Veteran has generally, by virtue of filing a claim for service connection, contended that his low back is related to his military service.  However, the Board finds that the competent and probative evidence of record ultimately outweighs this contention.  

Having reviewed the evidence of record, the only evidence which suggests that the Veteran's low back disability was directly caused by an in-service injury or disease are his own lay statements in which he states that his service caused such disability.  

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran or a lay person can competently testify about symptoms the Veteran experienced in service or symptoms a lay person observed.  However, in the present case, the Board finds that the statement by the Veteran is outweighed by the objective evidence of record.  

First, the Veteran's service treatment records (STRs) do not reflect any complaints of low back disability during service and there were no findings of low back problems or any abnormalities of the back at the Veteran's in-service examinations (with the exceptions of a notation of scoliosis in October 2001 which was not detected subsequently).  Moreover, there is no record of any post service treatment or complaints back pain until 2006, three years following the Veteran's discharge from his final period of service, at which point he was diagnosed with a mild low back strain on physical examination.  At the VA examination in 2006, radiographs of the Veteran's lumbar spine were normal for the Veteran's age without evidence of significant spondylolisthesis scoliotic deformity fracture or dislocation , and there was no significant evidence of narrowing with only minimal degenerative changes which were appropriate for age.    

To the extent that the Veteran contends that his low back disability manifested during service, this contention is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service.  The Veteran himself specifically denied any back problems in November 2002.  In the course of prosecuting his appeal, the Veteran has asserted that he experienced pain through the years, but just accepted it as part of military life.  The Board does not doubt this statement in the least.  However, the fact remains that no in-service back injury is documented or alleged.  As such, the Veteran's reports of pain are insufficient to establish service connection.

The Board acknowledges the Veteran's statement asserting a relationship between his service and his low back disability.  Unfortunately, as discussed above, his assertion does not serve as a competent nexus as the Veteran is not medically trained to assess the etiology of an internal problem such as arthritis of the back.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   Nevertheless, given his assertions, VA obtained a medical opinion to address the etiology of the Veteran's low back disability in November 2015.  At that VA examination, the VA examiner concluded that it was less likely than not the Veteran has a low back disability related to his military service, as there was nothing in service of any injury or disease to relate his low back disability to.  

As described, there is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed low back disability and his military service.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his low back disability and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, he is not competent to opine on matters such as the etiology of his current low back disability, specifically because the Veteran's arthritis of the spine requires specialized knowledge and is only noticeable upon imaging.  As such, the ability to render an opinion on such a condition requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between his low back disability and military service to be of limited probative value.  See 38 C.F.R. § 3.159(a)(1).  Accordingly, the lay statements offered by the Veteran in support of his own claim is not sufficient to establish a nexus.

Accordingly, without competent evidence linking the Veteran's back disability to his military service, the criteria for service connection have not been met on a direct basis.

The Board notes that secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In assessing the Veteran's claim, the Board notes that the Veteran has claimed that his low back disability is secondary to his service connected right ankle disability.  Here, it is undisputed that the Veteran is currently diagnosed with a low back disability, having been diagnosed with degenerative changes of the spine in November 2015.  Also, the Veteran is service connected for a right ankle disability; the issue is therefore whether the Veteran's low back disability was either caused or aggravated by his service connected right ankle disability.  

The Board notes that both the December 2006 and the November 2015 examiners provided opinions on whether the Veteran's low back disability was caused or aggravated by his current right ankle disability.  In those opinions both examiners stated that the previously diagnosed right ankle disability did not cause the Veteran's low back disability.  The December 2006 examiner simply stated that the Veteran's back was not caused by or a result of his right ankle conditions, as he would not compensate for a right ankle disability with the low back.  The November 2015 examiner went into even greater detail, explaining that the Veteran did not have any significant physical deformity, ankylosis of major joints or infections involving the spine or joints, neurological impairment or severe gait function.  Therefore, the examiner noted that the Veteran's right ankle disability could not have been a causative factor of the osteoarthritis of the lumbar spine.  He specifically noted that the current medical literature does not recognize a right ankle disability or other condition of the right ankle as having any causative factor for developing osteoarthritis of the lumbar spine.  The examiner further stated that the Veteran's arthritis of the lumbar spine was a consequent of the natural aging process and that it has developed in 12 years following his service.  

The Board finds that the November 2015 VA examiner's opinion in particular includes meaningful rationale that is rooted in the examiner's review of medical literature and physical examinations of the Veteran.  The examiner's opinion highlights the lack of support of the Veteran's assertions that his low back disability is caused by his right ankle disability.  Specifically, he notes the absence of medical research indicating that a right ankle disability could be a causative factor for arthritis of the spine and notes his more persuasive finding that the Veteran's arthritis is related to his age.  

While the Veteran believes that the service-connected right ankle disability has caused his low back disability, he has provided limited support for his statements.  Moreover, establishing the etiology of osteoarthritis is not capable of lay observation but requires medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (lay persons are competent to provide opinions on some medical issues); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, the determination of the etiology of the Veteran's low back disability is a medically complex question that the Veteran lacks the medical qualification to address.

As such, the criteria for secondary service connection have not been met and the Veteran's claim for service connection for a low back disability as due to his right ankle disability is denied.

Service Connection for a Heart Disability

In January 2006 the Veteran submitted a claim seeking service connection for a heart disability, which he claimed as rapid heartbeat and sweating.  The RO denied the Veteran's heart disability in a May 2007 rating decision, noting that although the Veteran had a diagnosis of a heart condition there was no evidence of any heart problems in-service or evidence that the Veteran's service caused a heart condition.  

The Board notes the above described requirements for service connection.  It acknowledges the Veteran's prior diagnosis of atherosclerotic cardiovascular disease (ACD) in November 2015.  Therefore, the Veteran has a currently diagnosed heart disability.  

Turning to crucial element two, in-service incurrence of an injury or disease, to the extent that the Veteran has generally contended that his heart condition is related to his military service.  He stated in his November 2009 notice of disagreement that he had previously reported tachycardia (also known as rapid heart rate), and that he believed that this indicated a heart disorder, which he believed was a direct result of injections of anthrax he was given in-service.  However, for the reasons provided below, the Board finds that the competent and probative evidence of record outweighs these contentions.  

The Board notes, having reviewed the evidence, that the only evidence which suggest that the Veteran's current heart disorder of ACD began during or was otherwise caused by his military service is his service connection claim and his own lay statements.  The Board finds that the Veteran's statements are outweighed by the objective evidence of record; specifically, the Veteran's service treatment records which do not reflect that he reported experiencing any heart problems at his in-service examinations, specifically in 1991 and 1996.  The Board notes that the Veteran sought private cardiology treatment several years after his discharge in 2007, for unspecified chest pain and an abnormal EKG.  However, there is no indication that these post-service heart issues were at all related to his service.  Accordingly, to the extent that the Veteran contends that his heart disability manifested during service, this contention is at odds with the remainder of the record, which is devoid any indication any injury or disease occurred during service.  As such, the Veteran's statements that his heart disorder was caused by service, specifically in his November 2009 notice of disagreement, are of minimal probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  It is noted again that while the Veteran believes that his heart problems began during his military service, he appears to confound active duty service with reserve service.  As explained above, the criteria for service connection based on reserve service are significantly more restrictive.  That is, the Veteran must essentially have a heart attack while on inactive duty for training, or by diagnosed with a heart disability on active duty for training, in order to get service connection for a disability that manifested during reserve service.

Although the Board finds that the Veteran's statements do not serve as an adequate nexus for service connection for his heart disability, given his assertions the VA obtained a medical opinion to address the etiology of his ACD in November 2015.  

The November 2015 examiner found that the Veteran had a normal echocardiogram in August 2007.  He specifically noted that there was no objective evidence, based on the 2007 testing, that the Veteran's ACD was present during or due to his active duty.  Rather, the examiner opined that it developed subsequent to such service.  Further pertinently, the examiner added that the Veteran's reports of rapid heartbeat and night sweats did not relate to any objective findings of a medical disorder.  

Therefore, as described, there is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed heart disorder and his military service.  The Board notes that while the Veteran is entirely competent to report symptoms such as a rapid heartbeat and night sweats, but he lacks the medical training to determine whether such symptomatology constitutes a chronic disability.  Here, the Veteran has presented no clinical evidence of a nexus between his symptoms or his diagnosis and his military service.  The Board further finds that the Veteran is not competent as a lay person to associate any of his claimed symptoms to his military service; that is, he is not medically qualified to opine on matters such as the etiology of ACD.  As such, the ability to render an opinion on such a condition requires specific medical training in the field of cardiology and is beyond the competency of the Veteran or any other lay person.  Accordingly, the lay statements offered by the Veteran in support of his own claim is not competent evidence of a nexus.

Accordingly, the criteria for service connection have not been met, and the benefit sought on appeal is accordingly denied.

Service Connection for a Left Foot Disability

The Veteran is seeking service connection for a left foot condition, to include blisters, as a result of his service connected right ankle disability.  

At a November 2006 VA examination, the Veteran was noted to have capsulitis of the left talonavicular and talocalcaneal articulations without evidence of osteoarthritis.  The podiatrist also stated that the mild inflammatory process at the level of these joints might relate to overuse of the left lower extremity at least as likely as not in association with the limitations of the right ankle post injury and repair, but thought that there would be minimal limitation of ambulatory activity from it.  It was recommended that a separate orthopedic evaluation be undertaken to assess the left foot.

At a VA examination in December 2006 that was performed by an orthopedic surgeon, the Veteran reported that he occasionally experienced a warm sensation on the bottom of his foot, but he denied taking medication for it and had not undergone any foot surgery.  The Veteran was found to have had a normal left foot with no gross deformity.  Sensation was normal on the left.  

The Board remanded the Veteran's claim for a third opinion.  In November 2015, a VA examiner noted that the Veteran did not have a left foot condition, explaining that the Veteran indicated that he had not been as active over the previous 6-7 years and that he no longer had any left foot pain.  The examiner noted the assessment of capsulitis in 2006, but gave no indication that it constituted a chronic disability.

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran is seeking service connection for a left foot disability.  However, the two most recent VA examinations have not found a chronic left foot disability to be present.

The Board acknowledges that requirement of a current disability is considered to be satisfied when a claimant has a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321(2007).  However, here, to the extent that the Veteran was found to have capsulitis, this was an acute and transitory condition which clearly resolved with rest.  As such, it is not considered to have been a disability at any time during the course of the appeal.  Of note, just a month after capsulitis was found, the Veteran's left foot was found to be normal on examination.

As such, without the presence of a chronic left foot disability at any time during the course of the appeal, the criteria for service connection have not been met, and the Veteran's claim is denied.


ORDER

Service connection for a low back condition, claimed as secondary to the service-connected right ankle disability is denied.

Service connection for a heart condition, claimed as rapid heartbeat/sweating is denied.  

Service connection for a left foot disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


